NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
FASTLINKS, INC.,
Appellant,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee. '
2011-1571 ..
Appea1 from the Arn1ed Services Board of Contract
Appea1s in no. 57170, Adrninistrative Judge Michae1 T.
Pau1.
ON MOTION
ORDER
Fast1inks, Inc. moves for an extension of time, until
February 2, 2012, to file its entry of appearance, applica-
tion for admission to the bar, and its initial brief
Upon consideration thereof
IT IS ORDERED THATZ

FASTLINKS V. ARMY 2
The motion is granted in part. Fastlinks, Inc.’s entry
of appearance, application for admission to the bar, and
initial brief are due within 60 days of the date of filing of
this order.
FoR THE CoURT
0CT 2 7 2011
/s/ Jan Horbaly
Date J an Horbaly
Clerk '
ccc Olamide O. Bello
Corinne A. Niosi, Esq.
FILED
S21 U.S. CGlJRT 0F APPEALS FOR
THE FEDERAl_ C{RCUlT
0CT 2 7 2011
JAN HORBALY
CLERK